PEE CUEIAM.-
It appearing in this matter that a stipulation has been entered into between L. A. Foot, Attorney General, attorney for appellant State of Montana, and William Scallon, attorney for respondent (Hattie S. Nolan, executrix), which said stipulation is on file herein, stipulating and agreeing that the final decree of distribution in the Estate of *605Cornelius B. Nolan, Deceased, from which decree an appeal is pending in this court, may be modified to the extent of directing the court below to ascertain and determine the amount of inheritance tax due from said estate in accordance with the provisions of the Act of 1923 (Chapter 65, Session Laws of 1923), which is deemed to be in all particulars applicable to and binding upon said estate, as to rates and property taxable, as well as procedure, and to require the payment of such tax, and it being agreeable to the court:
Mr. L. A. Foot, Attorney General, for Appellant.
Mr. William Scallón, for Respondent.
It is hereby ordered that the final decree of distribution in the Matter of the Estate of Cornelius B. Nolan, Deceased, be modified pursuant to said stipulation so as to permit the court below to ascertain and determine the inheritance tax due from said estate under the provisions of Chapter 65, Session Laws of 1923, and in other respects the decree be affirmed.